DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 23-41, drawn to a “an interferometric reflectance imaging system that uses a filter to allow some of the reflected illumination light to be received by the imaging sensor", classified in G01B11/0641.
II. Claims 43, drawn to “an interferometric reflectance imaging system that uses a filter so that some light from the second reflecting surface is not received by the imaging sensor”, classified in G01B11/0641.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as 

Upon election of invention I, restriction to one of the following inventions is required under 35 U.S.C. 121:
     Claims 24-27, drawn to “wherein the filter comprises a second polarizer, and the second polarizer is configured at an angle offset from orthogonal with respect to the first polarizer" (from claim 24), classified in G01B9/02015.
     Claim 28, drawn to “wherein the second reflecting surface includes at least one nanorod arranged on the surface", classified in B82Y40/00.
     Claim 29-35, drawn to “wherein second reflecting surface comprises a molecule bound to the surface, and the nanorod is selectively bound to the molecule" (from claim 29), classified in B82Y40/008.
     Claims 36-37, drawn to “wherein the second reflecting surface includes an array of nanorods arranged on the surface" (from claim 36), classified in B82Y40/00.
     Claim 38, drawn to “wherein the target is mounted on a stage, the stage movable in X, Y and Z directions for positioning for imaging and focusing ", classified in G01N15/0637.
     Claims 39, drawn to “where the stage is movable in the Z direction for providing images having high contrast corresponding to detected particles", classified in G01N15/0637.
     Claims 40 and 41, drawn to “wherein the produced illumination light has a bandwidth of light less than 200 nm”, classified in G01B9/02001.

Note that claims 23 and 42 will be examined along with one of Inventions I-VII.

Claims 23 and 42 link(s) inventions I-VII.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 23 and 42.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are distinct, each from the other because of the following reasons:
Inventions I-VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, function, and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.  

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Crosby on 1/2/2021 a provisional election was made with traverse to prosecute the invention I, sub-invention a), claims 23 and 24-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 28-41 and 43 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant's election with traverse of invention I and sub-invention a) in the reply filed on 03/19/2021 is acknowledged.  The traversal is on the ground(s) that the Office merely asserts some conclusions regarding some technical features and that all the claims share the technical feature of a substrate.  Therefore there isn’t a search burden because the dependent claims further limit the same invention of base claim 23.  This is not found persuasive because firstly the examiner respectfully disagrees that just some conclusions were presented.  The restriction clearly laid out materially different designs for each respective invention.  Each invention is also mutually exclusive in that one invention as detailed would not interfere with another.  Lastly the examiner did not find any of the inventions to be obvious variants of one another, and nothing on record has been stated to support that they are obvious variants.  The examiner has further laid out that each invention as claimed would require different search queries and different potential classifications.  Applicant has failed to form a persuasive argument that this would not be the case.  Applicant’s statement that the dependent claims all require a . 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rovira (U.S. Patent No. 6,856,384 B1) in view Kawasaki et al. (U.S. PGPub No. 2008/0002212 A1).
 	As to claim 23, Rovira discloses and shows in figures 7b, 7c, and 8, an interferometric reflectance imaging system comprising: 
 	a target (108) including a substrate (136 metal layer) having a first reflecting surface and a transparent layer (oxide layer) on (i.e. over) the first reflecting surface forming a second reflective surface (135) separated from the first reflecting surface by a thickness of the transparent layer (explicitly shown in figures 7b and 7c) (col. 6, ll. 1-18); 
 	a light source (152) configured to produce illumination light along an illumination path toward the target, the illumination light being polarized by a first polarizer (154) according to a first polarization configuration (col. 6, ll. 63-65); 
 	wherein the first reflecting surface and the second reflecting surface of the target is positioned to receive the illumination light and reflect the illumination light along a 
	Rovira does disclose and show a filter (178) as claimed in (col. 7, ll. 36-39), however for compact prosecution so that the dependent claims can be more clearly taught the examiner is providing a secondary reference in the independent claim to teach the filter of claim 23, so that filter 178 can be shown to teach the limitations of claims 24-27.
	Rovira therefore is being interpreted as failing to disclose a filter positioned in the collection path to filter light polarized according to the first polarization configuration whereby at least some of the reflected illumination light reflected by the first reflecting surface and the second reflecting surface is received by the imaging sensor.  
	Kawasaki as a result discloses and shows in figure 2 and in ([0052]-[0053]) the basic concept of using multiple polarizers (i.e. filters) in a detection arm of an interferometer each allowing a unique phase shift measurement (where measuring interference fringes requires light to be received by the imagining sensor).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rovira with the filter as claimed in order to provide the advantage of increased efficiency in using multiple polarizers and detectors one can more rapidly measure multiple interference patterns and thus more details about the sample under test in less time.
  	As to claim 24-27, Rovira discloses an interferometric reflectance imaging system, wherein the filter comprises a second polarizer (178), and the second polarizer is configured at an angle offset from orthogonal with respect to the first polarizer and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Michael P LaPage/Primary Examiner, Art Unit 2886